 612321 NLRB No. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDexter Fastener Technologies, Inc. and Inter-national Union, United Automobile, Aerospace
and Agricultural Implement Workers of Amer-
ica (UAW), AFL±CIO. Case 7±CA±38082(1)July 5, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENPursuant to a charge filed on January 25, 1996, theGeneral Counsel of the National Labor Relations
Board issued a complaint on March 11, 1996, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain and to furnish necessary
and relevant information following the Union's certifi-
cation in Case 7±RC±20333. (Official notice is taken
of the ``record'' in the representation proceeding as de-
fined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and submitting an affirmative defense.On May 30, 1996, the General Counsel filed a Mo-tion for Summary Judgment. On June 3, 1996, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On June 14, 1996, the Respond-
ent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent attacksthe validity of the certification on the basis of its con-
tentions in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no factual issues warrant-ing a hearing with respect to the Union's requests to
bargain and for information. The Respondent's answer
does not contest that the Union requested it to bargain
and to furnish information on November 30, 1995, and
admits that the Respondent has refused to provide the
requested information. Although the Respondent's an-swer denies that the Respondent, as embodied in aFebruary 21, 1996 letter to the Region, has refused to
bargain with the Union since the same date, and that
the requested information is necessary for and relevant
to the Union's duties as the exclusive bargaining rep-
resentative, for the reasons set forth below we find that
these denials do not raise any issue warranting a hear-
ing.(1) Respondent's alleged refusal to bargain. No-where in its answer or response does the Respondent
contend that it has offered or agreed to bargain with
the Union in response to its November 30 request. Fur-
ther, as indicated above, the Respondent's answer ad-
mits that the Respondent has refused to provide the re-
quested information to the Union, and its response to
the Notice to Show Cause asserts that the Union's cer-
tification was improper. In these circumstances, we
find that the Respondent is in fact refusing to bargain
with the Union as alleged. See Maple View Manor,Inc., 320 NLRB 1149 (1996); and Indeck Energy Serv-ices of Turner Falls, 318 NLRB 321 (1995).(2) The Union's information request. In its Novem-ber 30 letter, the Union requested the following infor-
mation from the Respondent:1. Current list of all bargaining unit employees(working, laid off, or on any type leave of ab-
sence) including their:* Names, addresses, phone numbers and so-cial security numbers.* Date of Birth
* Date of Hire
* Gender
* Classification
* Rate of Pay
* Classification Seniority, if any* Current Hours of Work and/or Shift2. The average total labor cost per hour per em-ployee including all wages, overtime, vacation,
holiday, shift premiums, bonuses, medical insur-
ance, dental insurance, vision insurance, sickness
and accident insurance, long-term disability insur-
ance, life insurance, FICA, unemployment com-
pensation, workers compensation and any other
costs you have. We would like this specifying the
per hour cost of each item.3. The total hours worked by all bargaining unitemployees for each of the past three years.4. Income statements for the last three (3) fullyears.5. General and administrative expenses includ-ing details on management salaries and benefits.6. Operating plans, budgets, forecasts or otherdocuments dealing with projected costs and oper-
ating results.7. A list of all your competitors, includingcompany name, address and whether they are 613DEXTER FASTENER TECHNOLOGIES1Although the unit description does not specifically exclude tem-porary employees, ``temporary employees'' as that term is defined
in Board and court precedent are not included in the voting unit. See
United States Aluminum Corp., 305 NLRB 719 (1991). Indeed, theUnion challenged the ballot of an individual in the underlying rep-
resentation proceeding on the ground that he was a temporary em-
ployee.2The Board has held that such information is not presumptivelyrelevant and that the union must therefore demonstrate the relevance
of the information. See, e.g., Maple View Manor, supra (social secu-rity numbers); DST Industries, 313 NLRB 639, 640 fn. 3 (1994) (fi-nancial information and information on competitors); Honda of Hay-ward, 314 NLRB 443, 455 (1994) (nonunit temporary workers); andAssociated Ready Mixed Concrete, 318 NLRB 318 (1995) (sub-contracting information). Here, the Union did not specify in its re-
quest why it wanted such information or otherwise demonstrate the
relevance of the information. This does not excuse the Respondent's
failure to provide all of the other information requested by the
Union, however. Such information clearly is relevant and the Re-
spondent's failure to provide the information on request violated Sec.
8(a)(5) of the Act. See id.unionized. Also, any wage and benefit informa-tion you have on them.8. A current list of all fringe benefits you areproviding such as vacation, holiday, sick days,
etc., and all insurance such as medical, life
AD&D, sickness and accident, vision, hearing,
dental, etc., including an estimated cents per hour
cost of each.9. The following information relative to anypension plan:a. Active pension plan participants cat-egorized by age, seniority and credited service
(vesting and benefit).b. Retired participants categorized by date ofretirement, age, credited service at retirement,
amount and type of monthly benefit.c. Annual company contributions to the pen-sion plan with schedule of dates and level of
contributions.d. The three most recent actuarial evalua-tions.e. The three latest Department of Labor 5500forms, including Schedule B and SSA.f. The three latest trustee reports. If the planis carried by an insurance company, then the
latest three annual reports from the insurance
company.g. A statement indicating any major changesin fund accounting procedures or assumptions
which have occurred since February 15, 1987.h. A current employee handbook, includingrules, regulations, penalties, etc.10. A current employee handbook, includingrules, regulations, penalties, etc.11. A current company policy manual.
12. A list of all temporary and/or probationaryworkers currently employed by your company.13. A detailed list of all work that is currentlybeing subcontracted by Kelly Services or any
other temporary service and any work that may be
subcontracted in the next 12 month period, includ-
ing the name and address of who the work is con-
tracted to.It is well established that, with the exception of theemployees' social security numbers requested in para-
graph 1, the financial information and information on
competitors requested in paragraphs 4 thru 7, and the
information regarding nonunit temporary employees1and subcontracting requested in paragraphs 12 and 13,2all of the foregoing types of information are presump-
tively relevant for purposes of collective bargaining
and must be furnished on request.Accordingly, we grant the Motion for SummaryJudgment and will order the Respondent to bargain
and to furnish the requested information with the ex-
ception of those types of information mentioned above
in paragraphs 1, 4 thru 7, 12, and 13.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Dexter, Michi-
gan (Respondent Dexter's facility), has been engaged
in the manufacture of automotive fasteners. During the
calendar year ending December 31, 1995, the Respond-
ent, in conducting its business operations described
above, derived gross revenues in excess of $500,000
and purchased and received at its Dexter facility goods
valued in excess of $50,000 directly from points out-
side the State of Michigan.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held August 18, 1994, theUnion was certified on April 24, 1995, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time production andmaintenance employees, including primary and
secondary heat treat employees, electrical employ-
ees, shipping and receiving employees, high/low
drivers, quality control employees, inspection
packaging employees, utility employees, and tool-
room employees employed by Respondent at its
Dexter facility, but excluding business office cler- 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ical employees, and guards and supervisors as de-fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainAbout November 30, 1995, the Union, by letter, re-quested the Respondent to bargain and to furnish infor-
mation, and since about the same date, the Respondent
has refused. We find that this refusal constitutes an un-
lawful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after November 30, 1995, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit and to furnish the Union requested necessary and
relevant information, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested, with the exception of employees' social se-
curity numbers, financial information and information
on competitors, and information regarding nonunit
temporary employees and subcontracting.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Dexter Fastener Technologies, Inc., Dex-
ter, Michigan, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Refusing to bargain with International Union,United Automobile, Aerospace and Agricultural Imple-
ment Workers of America (UAW), AFL±CIO as the
exclusive bargaining representative of the employees inthe bargaining unit, and refusing to furnish the Unioninformation that is relevant and necessary to its role as
the exclusive bargaining representative of the unit em-
ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time production andmaintenance employees, including primary and
secondary heat treat employees, electrical employ-
ees, shipping and receiving employees, high/low
drivers, quality control employees, inspection
packaging employees, utility employees, and tool-
room employees employed by Respondent at its
Dexter facility, but excluding business office cler-
ical employees, and guards and supervisors as de-
fined in the Act.(b) Furnish the Union with the information that itrequested on November 30, 1995, with the exception
of employees' social security numbers, financial infor-
mation and information on competitors, and informa-
tion regarding nonunit temporary employees and sub-
contracting.(b) Within 14 days after service by the Region, postat its facility in Dexter, Michigan, copies of the at-
tached notice marked ``Appendix.''3Copies of the no-tice, on forms provided by the Regional Director for
Region 7, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since January 25, 1996.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 615DEXTER FASTENER TECHNOLOGIESattesting to the steps that the Respondent has taken tocomply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalUnion, United Automobile, Aerospace and Agricultural
Implement Workers of America (UAW), AFL±CIO as
the exclusive representative of the employees in the
bargaining unit, and WEWILLNOT
refuse to furnish theUnion information that is relevant and necessary to its
role as the exclusive bargaining representative of theunit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time production andmaintenance employees, including primary and
secondary heat treat employees, electrical employ-
ees, shipping and receiving employees, high/low
drivers, quality control employees, inspection
packaging employees, utility employees, and tool-
room employees employed by us at our Dexter fa-
cility; but excluding business office clerical em-
ployees, and guards and supervisors as defined in
the Act.WEWILL
furnish the Union with the information itrequested on November 30, 1995, with the exception
of employees' social security numbers, financial infor-
mation and information on competitors, and informa-
tion regarding nonunit temporary employees and sub-
contracting.DEXTERFASTENERTECHNOLOGIES, INC.